Title: [November 1787]
From: Adams, John Quincy
To: 



      Thursday November 1st. 1787.
      
      
       I attended in the morning, and in the afternoon at the setting of the supreme Court. Judge Dana, took his seat, for the first time since his illness; from which he has not yet, and I fear never will entirely recover. I dined at his house, and pass’d the evening with my old Clasmate Sam: Williams. The Cases before the Court were not very interesting, except one, which was so intricate, that I could not entirely comprehend it. Sullivan and Lowell spent their lungs, for three or four hours upon the cause, and it was 8 in the evening before it was given to the Jury. Sullivan asserted that in the Courts in this Country it was customary to take parol evidence, in preference to matter of record. This bare-faced falshood, was noticed by all the Court. Sumner shook his head. “You are totally mistaken Mr. Sullivan” said Cushing. “They have done so” said Sullivan; “Then” said Sewall, “I hope they will never do so again.” This is not an uncommon practice of Sullivan’s; and when the whole Court are thus loudly against him he does not appear in the least abashed, but appears to display a countenance which never knew a blush.
       I lodg’d at Packard’s chamber.
      
      
       
        
   
   Increase Sumner, a justice of the Supreme Judicial Court (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 16:531–538).


       
      
      

      2d.
      
      
       I breakfasted this morning with Stedman. A number of the lawyers were there; rather nettled at a bill now before the Senate, for the better regulating the fees &c of attorney’s and practitioners. The Committee by whom it was drawn up, and presented, was composed of those persons who for these two years past have been the most violent of the Community, in their antipathy to lawyers.
       Blessed Times! I was so much engag’d this forenoon in other matters, that I could not attend at the Court. I called at Mr. Dana’s and at Mr. Wigglesworth’s, and took their letters for Newbury-Port. Dined at Mrs. Forbes’s. Jack, and his brother James, arrived from Boston, just before dinner. It was almost 5 o’clock, when I got on my horse; and took leave of Forbes and Packard. Just after dusk, I got into Boston. Went to Mr. Dawes’s, and found Wm. Cranch with whom I went and pass’d the evening at Dr. Tufts’s lodgings.
       Lodg’d at Mr. W. Smith’s.
      
      
       
        
   
   In Feb. 1787, in the aftermath of Shays’ Rebellion, the Massachusetts legislature lowered court and attorney fees, an important cause of complaint among the rebels. When legislators attempted to enact further reductions at this time, the lawyers were able to gather enough support to defeat the measure (Gerard W. Gawalt, The Promise of Power: The Emergence of The Legal Profession in Massachusetts, 1760–1840, Westport, Conn., 1979, p.65).


       
      
      

      3d.
      
      
       Between 8 and 9 this morning, I cross’d Charlestown, and Maiden bridges. I rode, as far as D’anvers before I stopp’d. There I found Mr. W. Parsons and his wife, Mr. T. Parsons, and Mr. J. Tracey. They started from thence before me, but I, came up with them again in Ipswich, where we dined at Homan’s tavern. Parsons was quite witty, but strained rather too-much for it as he frequently does. “John,” said he to Tracey “who made you adjutant general?”—“Mr. Bowdoin.”—“Strange! how the wisest men, will err sometimes!..” This kind of wit may I think be compared to a sky rocket, which spends all its force in hissing, and then disappoints us, with such a weak explosion that it can scarcely be heard. But wit to be pleasing, must, I think be unexpected, like the lightening which flashes in our eyes. From Ipswich I rode in Company with them to Newbury, and at about Sun-set I return’d my horse to his owner. I met Thompson in the street, and went with him to Putnam’s lodgings. He stay’d only a few minutes, but I tarried there till almost 9 o’clock, when I came home and retired to bed.
      
      
       
        
   
   JQA’s ellipses.


       
      
      

      4th.
      
      
       I was so much fatigued in consequence of my yesterday’s ride that I did not attend meeting. I wrote some lines at home, and finished reading the first volume of Buffon’s theory of the earth. I am exceedingly pleased, with the style, and manner of this writer. It is concise, nervous, and elegant. The theory I cannot properly judge of till I get through the other volume.
      
      
       
        
   
   Georges Louis Leclerc de Buffon and others, Histoire naturelle, générate et particuliere, avec la description du cabinet du roy, 44 vols., Paris, 1749–1804.


       
      
      

      5th.
      
      
       I attended at the Office. Amory was there. Return’d yesterday from Salem. Townsend went to Boston last week, and has not yet return’d. In the afternoon, we attended the funeral of Mrs. Dav­enport a sister of Mr. Parsons. She died of a consumption a few days since. Little, and Thomson pass’d an hour with me in the evening, after which, I went with the latter to Mr. Atkins’s. Thomson was much affected, on hearing of the death of one of his school-boys; who died of the Scarlet fever, after a very short illness.
       I cannot write yet in the evening, for want of fire.
      
      

      6th.
      
      
       Mr. Parsons went this morning to Salem, where the supreme Court sits this week. I pass’d this evening with Thomson at the office and had a great deal of Conversation with him upon diverse subjects: I feel my attachment for this young gentleman daily increasing: the more I become acquainted with him, the more my expectation of enjoying great benefit, and satisfaction from an intimacy with him increases. Indeed I have hitherto had reason, to think myself fortunate, in my fellow students, who are all very agreeable although, their dispositions are essentially different.
       I pass’d an hour this forenoon very sociably with Miss Jones.
      
      

      7th.
      
      
       Quite industrious this day in copying forms. Alone in the office a great part of the day. Amory, even when he is in town, is not very attentive at the office. I pass’d the evening with Putnam.
      
      

      8th.
      
      
       Finished my book of forms, and wrote an index to them. So that henceforth, I shall be able to attend more steadily to Blackstone. Townsend return’d this morning from Boston.
      
      

      9th.
      
      
       Amory went to Salem this afternoon. They have a ball there this evening, said to be given to the Court. Amory went to attend it. I pass’d the evening at Mr. Bradbury’s, where we play’d a number of tunes in concert, besides a cheating game of cards. I got through the theory of the earth. I am more and more pleased with the author. One part of his theory is merely hypothetical, and might perhaps be called extravagant. He supposes the earth, and the other planets were originally a part of the Sun, and that they were sever’d from it by the shock of a comett. Yet even in this part his reasoning is very ingenious; the other part of his theory is founded upon facts; he lays very justly much more stress upon this, and his arguments are very strong and convincing. He supposes that the continents and islands which are now inhabited, were covered by the waters of the ocean, and that they will be so again: that at some future period the Alps, the Pyrenees, and the Andes, will be at the bottom of the sea, and that the earth now beneath the atlantic, and pacific oceans, will be the abodes of men, adorned, with splendid cities, and crowned with venerable forests. The phenomena, from which he deduces his strongest, arguments are the continual motion of the Sea from east to west, the correspondent angles of mountains, the horizontal, and parallel position of the different strata of earth, and the innumerable quantities of sea shells and other marine productions, found in all parts of the earth, at a considerable depth under-ground.... If the author is some times mistaken, he is certainly every where philosophical.
      
      
       
        
   
   JQA’s ellipses.


       
      
      

      10th.
      
      
       Attended at the office as usual, and read Blackstone: passed the evening with Putnam at his lodgings. Began to read Buffon’s natural history of man.
      
      

      11th.
      
      
       Attended meeting, with Townsend, the whole day at Dr. Tucker’s: much pleased with this gentleman as a preacher. Little came home with me: in the evening Williams came in: from Salem yesterday. We went with him to Putnam’s, and finished the evening.
      
      

      12th.
      
      
       I had some writing, which I wished to do this day, and I therefore did not attend at the office. Williams and Little dined, and past the afternoon with me. Townsend came in, just before dark: I went with him and spent an hour or two at Mr. Atkins’s. This family is very agreeable: Mrs. Atkins, is a sociable, cheerful, sensible old lady; Miss A. is handsome, and a favorite of Town-send’s.
       I went home with Townsend and supped there. The evening was excessively dark.
      
      

      13th.
      
      
       Williams set out this morning for Cambridge. I at length got me some wood, and had a fire in my chamber, which will enable me hence forth to study more in the evenings. Thompson was with me an hour or two this night.
      
      

      14th.
      
      
       I find I am getting fast into the same unmeaning dull sameness, which has frequently abbreviated the space of a day in these pages. Study does not consist merely, in acquiring the ideas of others but, it is necessary by reflection to endeavour to form some for ourselves: But I am fearful, that I have not yet acquired sufficient knowledge, to derive much advantage from my own speculations. Ars longa, vita brevis, is a maxim, the truth of which I am experiencing daily more and more. There is not one art or science, in which I have any degree of proficiency, and I have now undertaken the study of a profession, which alone ought to employ all the time I can devote to study, for twenty years to come. My eyes and my health begin to fail, and I do not feel that ardor for application, which I should have, to be a man of science. In short the more I do, the more I find to do; and it is almost discouraging, to see one’s labour increase, as we proceed in it.
      
      

      15th.
      
      
       Amory, and Thompson went upon a dancing party yesterday. They invited me to join them, but I did not feel disposed. This afternoon I went with Townsend, and attended Mr. Spring’s lecture. I was much better pleased than I expected to be with this gentleman’s preaching. His sentiments are extremely contracted, and illiberal, and he maintains them with the zeal, and enthusiasm of a bigot, but his delivery is very agreeable, and I believe his devotion sincere; although I shall never be a convert to his principles, I will not condemn them as impious and heretical. Little, Putnam, and I, spent the evening with Thomson, at his father’s. A letter from W. S. was canvassed; it was stiff, inelegant and trivial. I gave this as my opinion, and although they charged me with being prejudiced against the writer, yet I found, their sentiments on this point agreed perfectly with mine.
      
      
       
        
   
   Rev. Samuel Spring, minister of the Third Religious Society in Newburyport (Sprague, Annals Amer. Pulpit,William B. Sprague, Annals of the American Pulpit; or Commemorative Notices of Distinguished American Clergymen of Various Denominations, New York, 1857-1869; 9 vols. 2:85).


       
       
        
   
   Presumably from William Stedman.


       
      
      

      16th.
      
      
       I finished the second volume of Blackstone, and began upon the third which treats of private wrongs. And this evening I got through Buffon’s natural history of man, which is still more entertaining than the theory of the earth.
      
      

      17th.
      
      
       I set out for Haverhill between 3 and 4. this afternoon, and arrived at Mr. White’s, a little after 5. Leonard was at my lodgings last Tuesday, and made me promise I would stay with him the next time I should go to that town. I was inform’d of Mr. Thaxter’s marriage. Last tuesday was the day, when he departed the life of a bachelor, and was ushered into a new kind of existence. His friends had expected it would not be till next tuesday, but he fairly gave them the slip.
       I went up to Mr. Shaw’s this evening, and spent an hour. Lodg’d at Mr. White’s.
      
      

      18th.
      
      
       In the forenoon I attended at Mr. Smith’s meeting: he preaches without notes, and like all the preachers, who make a practice of this, that I ever heard, often repeats the same sentiments. In the afternoon I went to hear Mr. Shaw. After meeting I went up there and pass’d part of the evening. Mr. Redington and Captain Marsh and Deacon Eames were there.
      
      

      19th.
      
      
       I lodg’d at Mr. White’s again last night; went this morning up to Mr. Shaw’s and past an hour; and between 10 and 11, Set off for Newbury-Port. Got home at about I. Called at the office. Found Amory was gone to Salem for a week. Mr. Parsons says, he will spoil himself in spite of any thing that can be done. Town-send dined with me. We were not much in the office, in the afternoon. Little spent the evening with me.
       Rather unwell.
      
      

      20th.
      
      
       Proceed slowly in the third volume of Blackstone. As this is the most important author of all those that will occur, I make large extracts from him, which takes me up so much time that I cannot read above twenty or thirty pages in a day. Townsend pass’d the evening at my lodgings. Dull weather. This afternoon there was a town-meeting for the purpose of choosing members to represent this Town in the State convention which is to meet in January, and canvass the proposed federal Constitution. The persons chosen were Mr. King, Judge Greenleaf, Mr. Parsons, and Genl. Titcomb. They are all in favour of the constitution, and the town appears to be very unanimous for it.
      
      

      21st.
      
      
       I this morning requested of Mr. Parsons his opinion, whether it would be most advantageous for me to pursue, the professional study in those hours, when I should not attend at the office; or whether it would be best to devote those of my evenings, which I shall pass at my own lodgings, to other purposes, and a diversity of studies. He answered by observing, that I could not attend to any useful branch of Science, in which I should not find my account; he would rather advise me, to read a number of ethic writers: it was necessary for a person going into the profession of the law, to have principles strongly established; otherwise, however amiable, and however honest his disposition might be, yet the necessity he is under of defending indiscriminately, the good and the bad, the right, and the wrong would imperceptibly lead him into universal skepticism. He advised also Quinctilian, and the best writers upon Christianity; He himself, he said, was convinced of the truth of the Christian religion; he believed revelation, and it was his reason, that had been convinced, for he entered upon the world rather prejudiced against revelation.
       
       It stormed in the afternoon, I pass’d part of the evening at Mr. Parsons’s, and the remainder with Townsend at his lodgings.
      
      

      22d.
      
      
       Weather remarkably mild for the Season: I have been rather unwell for a week or 10 days back, which prevents me from applying myself with so much assiduity as I should wish to.
       I passed this evening with Thompson and Putnam at Little’s. We were very sociable, and cheerful. At 9 we return’d to our respective homes. The weather before this, had cleared up, though in the afternoon it had threatened to be stormy.
      
      

      23d.
      
      
       The events of the day were quite uninteresting. I had however an opportunity to observe the effects of the Passions. How despotically they rule! how they bend, and master, the greatest and the wisest geniuses! T’is a pity! ’tis great pity! that prudence should desert people when they have the most need of it. Tis pity, that such a mean, little, dirty passion as envy, should be the vice of the most capacious souls. Human Nature, how inexplicable art thou! Oh, may I learn before I advance upon the political stage, (if I ever do) not to put my trust in thee! This grave apostrophe, with the lines that precede it may be mysterious to you sir, but if so, remember that it is none of your business. And so I wish you good night.
      
      

      24th.
      
      
       I went in the forenoon, and exhibited my complaints to Dr. Swett, but he told me, they were not worth speaking of; and so I will e’en let them take their chance.
       This afternoon Townsend, and I, went down to Mr. Tracey’s, upon a disagreeable piece of business, but which we got through quite comfortably. Ben Hooper called on me in the evening. I have again begun upon Gibbon’s roman history, and hope, I shall this time go through. I read the first volume last Spring; but at that time my avocations were so numerous, that I could not proceed in reading the book. I admire the style, and in general the Sentiment, though I think there is sometimes an affectation of wit in the one, and sometimes a glaring tinsel in the other, which are far beneath the majestic simplicity of nature.
      
      
       
        
   
   JQA’s 32 pages of MS notes from his rereading of Gibbon, begun on 19 Nov., and 54 pages of sources used by Gibbon, undated but presumably made at the same time, are in M/JQA/46, Adams Papers, Microfilms, Reel No. 241. In addition, there are random notes from Gibbon on blank pages in the almanac JQA used for his line-a-day Diary from 11 Jan.–31 Dec. 1788 (D/JQA/13, same, Microfilms, Reel No. 16).


       
      
      

      25th.
      
      
       I thought I was too unwell to pass two hours in a cold meeting house this forenoon, and staid at home. In the afternoon I ventured out, and went with Townsend to Dr. Tucker’s meetinghouse; but finding there was no service there, we went to church. Parson Bass, is not much of an orator, and was rather negligent in treating common place topics, in common place language. Drank tea at Mrs. Hooper’s, and pass’d the evening at Mr. J. Tracy’s. Captn. Fletcher was there. Tracy was quite warm upon the subject of the late election. He is a militia officer, and possessed very strongly of the esprit de corps. He was offended that Genl. Titcomb, should come in the last of the four members for this town, and in the course of conversation went rather beyond the bounds of prudence.
      
      
       
        
   
   Rev. Edward Bass, rector of St. Paul’s Episcopal Church in Newburyport (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 11:340–359).


       
       
        
   
   Mrs. Mary Harris Hooper, wife of the loyalist Joseph Hooper, and landlady of JQA’s fellow law student Horatio Townsend (same, 15:404–406).


       
      
      

      26th.
      
      
       I took an additional cold, yesterday, and am still more unwell than I have been. I pass’d the evening at my lodgings; reading Gibbon, and translating a piece from the french.
      
      

      27th.
      
      
       Better than I have been for these ten days past: all the time again at the office, or at my own lodgings. It is of great advantage to us to have Mr. Parsons in the office. He is in himself a law-library, and a proficient in every useful branch of science. But his chief excellency is, that, no student can be more fond of proposing questions than he is of solving them. He is never at a loss, and always gives a full and ample account, not only of the subject 
        
         proposed, but of all matters which have any intimate connection with it. I am perswaded, that the advantage of having such an instructor is very great, and I hope I shall not misimprove, it, as some of his pupils have done. Where nature is deficient, application must supply her place, and if Nature is liberal, there is so much more reason, for turning her partiality to advantage, for
       
        Nature never lends
        The smallest scruple of her excellence
        But like a thrifty goddess she determines
        Herself the glory of a creditor
        Both thanks and use.
       
      
      
       
        
   
   Measure for Measure, Act I, scene i, lines 37–41.


       
      
      

      28th.
      
      
       Finished the third volume of Blackstone, and began upon the fourth, which is upon public wrongs. Took something of a long walk with Thompson. He, and Little and Putnam passed the evening with me. Mr. and Mrs. Smith came into Town this evening, and brought me a bundle.
       Mr. Parsons after making much difficulty has finally consented, that we should pass the evenings till 8 o’clock at the office, At Townsend’s importunity. It will make at this Season a large addition to the time which we employ in the professional studies, though I do not know that it will be of any great advantage to me.
      
      

      29th.
      
      
       Thanksgiving day: between 8 and 9 o’clock this morning I set out for Haverhill and got to Mr. Shaw’s a little before eleven. I attended meeting: Mr. Shaw preach’d a long sermon, and a good one. Mr. Parker and his wife dined with us: I did not admire them, the woman particularly; she has a hard masculine countenance, and black eyes, which express as much softness as those of a tyger. But she is a very good woman: only has rather too much temper, or as it is called in New-England too much stuff. I went down to Mr. White’s in the evening, but Leonard was not at home: I was going to Mr. Duncan’s, but met all the younger part of the family, in the street. I found Leonard White at Mr. Shaw’s, and Mr. Flint who came this day from Lincoln.
      
      
       
        
   
   Benjamin Parker, formerly minister of the Fourth Congregational Church of Haverhill (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 10:220–222).


       
      
       

      30th.
      
      
       I passed the forenoon with Leonard, who has been making two or three unsuccessful attempts to make phosphorus; his glass vials melt in the process.
       Dined at Mr. Duncan’s. Mrs. Thaxter has got two or three wrinkles on her forehead. I went to see the house in which they are to live. Pass’d the afternoon with him. His honey moon is not yet past. I was at Mr. White’s in the evening.
      
     